DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment

The amendment filed on 28 December 2020 has been entered. Claim(s) 1-2, 4-9 and 11-13 remain pending in this application. Claim(s) 3 and 10 have been cancelled.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Hsu on 19 March 2021.

The application has been amended as follows: 

CLAIMS 5 AND 9 ARE CANCELLED.
Replace Claim 1 with: “A rocket engine with an improved solid fuel segment, comprising:
a combustion chamber with a bulkhead surrounding and defining a combustion port, one end of the bulkhead being disposed with an oxidizer injector, and another end opposite to the 
a solid fuel segment installed in the combustion port and located on the bulkhead, [[on]] the solid fuel segment being disposed with a plurality of protrusions along the axial direction, each of the plurality of protrusions having a protrusion top surface, a first distance being between the protrusion top surface of each of the plurality of protrusions and the bulkhead, and a recess being formed between any two adjacent ones of the plurality of protrusions, the recess having a recess top surface, a second distance being between the recess top surface and the bulkhead, and the first distance being greater than the second distance, the positions of the protrusions distributed on the solid fuel segment are closer to one another at the end close to the oxidizer injector, and at the end away from the oxidizer injector are further apart from one another;
wherein the oxidizer injector has a feed passage as well as a first runner assembly and a second runner assembly communicating with the feed passage, the feed passage has an axis, the first runner assembly and the second runner assembly are sequentially arranged along the axis, the first runner assembly has a plurality of forward runners, and the second runner assembly has a plurality of reverse runners, each of the forward runners is disposed along a forward running direction, each of the reverse runners is disposed along a reverse running direction, taking a forward runner and a reverse runner that are adjacent to the axis in an opposite manner as a group, the forward running direction along which the forward runner of the group is disposed is defined as a first forward running direction, the reverse running direction along which the reverse runner of the group is disposed is defined as a first reverse running direction, the first forward running direction and the first reverse running direction forward runner is on one side of the central axis, and the reverse runner is on another side of the central axis, a forward angle is formed between the first forward running direction and the central axis, a reverse angle is formed between the first reverse running direction and the central axis, and an absolute value of the forward angle and an absolute value of the reverse angle are equal.”

Replace Claim 2 with: “The rocket engine with the improved solid fuel segment as claimed in claim 1, wherein the nozzle has a nozzle throat, the nozzle throat has a diameter extending along a radial direction, 

Replace Claim 6 with: “A rocket engine with an improved solid fuel segment, comprising:
a combustion chamber with a bulkhead surrounding and defining a combustion port, one end of the bulkhead being disposed with an oxidizer injector, and another end opposite to the oxidizer injector being disposed with a nozzle, and a direction of the oxidizer injector extending to the nozzle is an axial direction; and
a solid fuel segment installed in the combustion port and located on the bulkhead, [[on]] the solid fuel segment being disposed with a plurality of protrusions along the axial direction, the positions of the protrusions distributed on the solid fuel segment are closer to one another at the end close to the oxidizer injector, and at the end away from the oxidizer injector are further apart from one another, and a recess being formed between any two adjacent [[ones]] protrusions of the plurality of protrusions, and each of the recesses having a flame holding hot-gas region; 
wherein the oxidizer injector has a feed passage as well as a first runner assembly and a second runner assembly communicating with the feed passage, the feed passage has an axis, the first runner assembly and the second runner assembly are sequentially arranged along the axis, the first runner assembly has a plurality of forward runners, and the second runner assembly has a plurality of reverse runners, each of the forward runners is disposed along a forward running direction, and each of the reverse runners is disposed along a reverse running direction, taking a forward runner and a reverse runner that are adjacent to the axis in an opposite manner as a group, the forward running direction along which the forward runner of the group is disposed is defined as a first forward running direction, the reverse running direction along which the reverse runner of the group is disposed is defined as a first reverse running direction, the first forward running direction and the first reverse running direction extend and a position of intersection is an intersection point, and an extending direction extending from the intersection point to the axis is a central axis, the forward runner is on one side of the central axis, and the reverse runner is on another side of the central axis, a forward angle is formed between the first forward running direction and the central axis, a reverse angle is formed between the first reverse running direction and the central axis, and an absolute value of the forward angle and an absolute value of the reverse angle are equal.”

Replace Claim 13 with: “A rocket engine with an improved solid fuel segment, comprising:
a combustion chamber;
a solid fuel segment installed in the combustion chamber; and
an oxidizer injector installed in the combustion chamber, the oxidizer injector injecting an oxidizer into the combustion chamber, and generating a plurality of flame holding hot-gas regions on the solid fuel segment;
wherein the solid fuel segment being disposed with a plurality of protrusions along the axial direction, and the positions of the protrusions distributed on the solid fuel segment are closer to one another at the end close to the oxidizer injector, and at the end away from the oxidizer injector are further apart from one another;
wherein the oxidizer injector has a feed passage as well as a first runner assembly and a second runner assembly communicating with the feed passage, the feed passage has an axis, the first runner assembly and the second runner assembly are sequentially arranged along the axis, the first runner assembly has a plurality of forward runners, and the second runner assembly has a plurality of reverse runners, each of the forward runners is disposed along a forward running direction, and each of the reverse runners is disposed along a reverse running direction, taking a forward runner and a reverse runner that are adjacent to the axis in an opposite manner as a group, the forward running direction along which the forward runner of the group is disposed is defined as a first forward running direction, the reverse running direction along which the reverse runner of the group is disposed is defined as a first reverse running direction, the first forward running direction and the first reverse running direction forward runner is on one side of the central axis, and the reverse runner is on another side of the central axis, a forward angle is formed between the first forward running direction and the central axis, a reverse angle is formed between the first reverse running direction and the central axis, and an absolute value of the forward angle and an absolute value of the reverse angle are equal.”

Allowable Subject Matter
Claims 1-2, 4, 6-8 and 11-13 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The limitations “the positions of the protrusions distributed on the solid fuel segment are closer to one another at the end close to the oxidizer injector, and at the end away from the oxidizer injector are further apart from one another” along with the remaining limitations of Claims 1, 6 and 13 are not taught or fairly suggested in the prior art of record. 
Stark (U.S. Patent No. 3,423,943) teaches a hybrid rocket motor with a combustion chamber with a solid fuel segment, 18 and 26, and oxidizer injector, 22, the solid fuel segment disposed with a plurality of protrusions, 26, but does not teach the oxidizer injector having forward and reverse runners or the protrusions being closer to one another at the end closer to the injector and further apart at the end further away from the injector.
Briley (U.S. Patent No. 5,101,623) teaches a hybrid rocket motor with an oxidizer injector, 32, with a feed passage, 50, first and second runner assemblies, shown in Figures 1 and 4, but does not teach the protrusions being closer to one another at the end closer to the injector and further apart at the end further away from the injector.
Whitmore (U.S. Pre-grant Publication 2016/194256) teaches a hybrid rocket motor with a solid fuel grain, 10, with protrusions, the humps shown in figure 1 are protrusions with a spacing that may change, Paragraph 0030, but does not teach the spacing between the protrusions being variable along the axial length of the grain. Further it would not be obvious to one of ordinary skill in the art to have modified spacing of protrusions to be closer to each other at one end and further apart at the other end of the grain since Whitmore shows a constant spacing between protrusions.

Claims 2 and 4 depend from Claim 1 and necessarily include the allowable subject matter discussed above and therefore are allowed.

Claims 7-8 and 11-12 depend from Claim 6 and necessarily include the allowable subject matter discussed above and therefore are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813.  The examiner can normally be reached on Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741